Exhibit 99.1 TSX: MAI NEWS RELEASE NASD-OTCBB: MNEAF Minera Andes rejects TNR Gold Corp.’s claim of a back-in right to the Los Azules Copper Project TORONTO, ONTARIO - April 26, 2010 - Minera Andes Inc. (“Minera Andes”) (TSX: MAI and US OTC: MNEAF) announces that it has received a notice from Solitario Argentina S.A, a wholly-owned subsidiary of TNR Gold Corp. (together, “TNR”) purporting to back-in to a portion of Minera Andes’ Los Azules copper project (the “Project”) by “waiving” the requirement that Minera Andes have completed a feasibility study. As we mentioned in our April 1, 2010 news release, Minera Andes rejects the ability of TNR to back-in to any part of the Los Azules copper project. And, as also previously announced, Minera Andes has filed a statement of claim against TNR in the Supreme Court of British Columbia in respect of the same. The executed agreement in question (as further described below) contains the following clause: “If, within 36 months of exercising the Option, Xstrata* completed a feasibility study on any part of the Property, Xstrata must notify Solitario, and Solitario will have the right to elect to “buy back” up to a maximum of 25% equity in the Property at any time within 120 days of receiving the said notification (the “Back-in Right”) by giving written notice to Xstrata of the exercise of the Back-in Right”. * The obligations of Xstrata under the contract in question was assigned to Minera Andes in the fall of 2009 - see “Background to the TNR Dispute” below. TNR also claims in their separate suit brought against Xstrata that their back-in right is not subject to the 36-month timeline that appears in the executed agreement.
